Guerry, J.
Henry Brown and Edward Peace were jointly indicted for burglary. Edward Peace pleaded guilty and testified at the trial of Brown that he and Brown (the defendant) jointly committed the burglary, giving the details of the transaction. Independently of the testimony of Peace, the defendant’s accomplice, the evidence for the State showed that Peace and Brown were together the day preceding the burglary in the vicinity of the store which was burglarized. The defendant was red-headed, and two men, one of whom was red-headed, were seen about fifty yards from the store about nine or ten o’clock that night. The owner of the store testified: “I have not recovered any of them articles [the articles stolen from the store.] Mr. Brown has a few of them. I have seen those articles -in his possession. Those articles in Mr. Brown’s possession were my goods.” This evidence serves to connect the defendant with the crime, independently of the testimony of Peace; and the court did not err in overruling the motion for new trial.

Judgment affirmed,


MacIntyre, Jy concurs. Broyles, C. J., dissents.